DETAILED ACTION

The Applicants arguments filed on December 23, 2020 is hereby acknowledged, claims 1-17, 19-29 are pending and have been examined. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant states that the claims of the present application relate to substantially more than "creating a smart contract on a blockchain platform”. Rather, the claims are directed to practical application of that alleged abstract idea, in the form of a very particular method to deposit, hold and/or distribute collateral in the form of an on-blockchain stable value digital asset on an on blockchain security token where the stable value digital asset and the security token are associated with the same underlying blockchain. 

The Examiner responds that Claim 1 is directed to receiving a contract proposal, determining interest in the contract based on a user response, matching the contract to the response, generating a contract, receiving collateral and distributing the collateral, which is an abstract idea. Specifically, the claims recite “receiving, by an administrator system associated Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve creating a contract with a collateral function. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

The Applicant states that even when a claim includes an abstract idea, once the claim goes beyond merely claiming an end result, but instead provides the details of "how" to achieve the end result, the claim is considered a practical application of the abstract idea and thus is patent eligible. 
 The Examiner responds that the claimed method merely state steps used to generically transfer a value from one part to another, consisting of providing a security token as well a stable value token that are used to transfer collateral, this transfer of value is generically describes and 

The Applicant states that like in Enfish, "we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea." Enfish, 822 F.3d at 1339; see also MPEP 2106.05(f). 
The Examiner states the judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a an administrator system a distributed public transaction ledger maintained by a plurality of geographically distributed computer systems in a peer-to-peer network in the form of a blockchain,  a first user device , a second user device” merely serves as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. 

The Applicant states the details of claim 1 provide a detailed explanation of exactly how a technical solution is provided to a technical problem inherent in conventional blockchain technology, which requires that collateral be collected, stored and distributed off-chain. As is noted in the present application. "another technical problem arises in that current blockchain technology does not provide for a mechanism to deposit, hold and/or distribute collateral in the 
The Examiner states that the use of a stable value token as collateral is a financial  solution to a business problem and is part of the abstract idea as stated above . 

In regard to the features "generating, by the administrator system, the security token smart contract associated with a security token and second smart contract instructions associated with a second smart contract address," The Examiner states that merely describing a “second contract” fails to define the claim over the abstract idea of receiving a contract proposal, determining interest in the contract based on a user response, matching the contract to the response, generating a contract, receiving collateral and distributing the collateral.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3. Claims 1–17, 19-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1–17, 19-29; As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5
In the present application, claims 1–17, 19-29 are directed to a process (i.e., method);

The limitations of claim 1 that define an abstract idea are identified in bold below:
(a) receiving, by an administrator system associated with an administrator of a security token smart contract, a contract proposal, 
wherein the security token smart contract is maintained on a distributed public transaction ledger maintained by a plurality of geographically distributed computer systems in a peer-to-peer network in the form of a blockchain of an underlying digital asset, and wherein the contract proposal includes:
(i) first user information associated with a first user device that is associated with a first user;and 
(ii) first contract information comprising at least the following contract parameters:
       (A) an inception date;
       (B) an inception value; 
       (C) at least one benchmark;
       (D) a contract duration; 
       (E) at least one collateral requirement; 
       (F) a notional value of the smart contract; and 
       (G) first side information comprising identification of a first leg of the contract; 
(b) receiving, by the administrator system at least one indication of interest, wherein the at least one indication of interest includes at least: 
  2           4819-0270-1239v.1(i) a first user response, from a second user device associated with a second user, the first user response comprising:
                  (1) second user information associated with the second user; and 
                  (2) second side information comprising identification of a second leg of the contract; 
(c) matching, by the administrator system, the first contract information and the first user response;                                          
(d) providing a stable value token smart contract associated with a stable value token and first smart contract instructions for a digital asset token associated with a first smart contract address associated with the blockchain for the underlying digital asset, wherein the first smart contract instructions are saved in the blockchain for the underlying digital asset and include:
           (i) first authorization instructions regarding creating stable value tokens; 
           (ii) second authorization instructions regarding transferring stable value tokens; 
           (iii) third authorization instructions regarding destroying stable value tokens; and 
           (iv) fourth authorization instructions regarding functions associated with the stable value token; 
(e) generating, by the administrator system, the security token smart contract associated with a security token and second smart contract instructions associated with a 3 4819-0270-1239v.1second smart contract address associated with the blockchain for the underlying digital asset, wherein the second smart contract instructions are saved in the blockchain for the underlying digital asset, wherein the second smart contract address and the first smart contract address are each associated with the same blockchain for the underlying digital asset, and wherein the second smart contract instructions and the first smart contract instructions are saved in the same blockchain for the underlying digital asset, the second smart contract instructions including: 
          (i) first trade instructions for the security token smart contract, wherein the first trade instructions include execution instructions to execute a first trade between the first user and the second user, wherein the first trade is based on at least the following:  
                    (1) the contract proposal; and  
                    (2) the first user response; 
          (ii) fifth authorization instructions regarding transferring security tokens; 
          (iii) sixth authorization instructions regarding destroying security tokens; 
          (iv) seventh authorization instructions regarding transferring stable value tokens to the second contract address; 
           (v) eighth authorization instructions regarding transferring stable value tokens from the second contract address; and 
          (vi) calculating instructions regarding calculating excess collateral; 
4 4819-0270-1239v.1(f) sending, by the administrator system via the blockchain for the underlying digital asset to the second smart contract address, the security token smart contract and associated second smart contract instructions; 
(g) receiving, by the second contract address, a first amount of collateral, wherein the first amount of collateral is a first amount of stable value tokens associated with the first user as collateral, and wherein the first amount of stable value tokens associated with the first user is based on the at least one collateral requirement;
(h) receiving, by the second contract address, a second amount of collateral, wherein the second amount of collateral is a second amount stable value tokens associated with the second user as collateral, wherein the second amount of stable value tokens associated with the second user is based on the at least one collateral requirement, wherein the first trade instructions are implemented via the blockchain for the underlying digital asset by computers systems among the plurality of geographically distributed computer systems in the peer-to-peer network, and 
(i) distributing remaining collateral from the first trade via the blockchain for the underlying digital asset, wherein distributing comprises sending a message to the second contract address, the message comprising requests for the security token smart contract to execute, via the blockchain for the underlying digital asset, instructions to:  5 
           4819-0270-1239v.1(A) determine first remaining collateral for the first trade in accordance with the security token smart contract and the first trade instructions; 
           (B) determine second remaining collateral for the first trade in accordance with the security token smart contract and the first trade instructions;  
           (C) distribute the first remaining collateral for the first trade in accordance with the security token smart contract and the first trade instructions; and 
           (D) distribute the second remaining collateral for the first trade in accordance with the security token smart contract and the first trade instructions.


Claim 1 recites an approach to receiving a contract proposal, determining interest in the contract based on a user response, matching the contract to the response, generating a contract, receiving collateral and distributing the collateral. The highlighted portions comprise a substantial part of claim 1 and recite activities that normally occur in the course of generating and fulfilling a contract. The highlighted portions of claim 1 above recite an  marketing, or sales activity performed within a transaction having both commercial and legal (i.e., contractual ) aspects. Because these limitations describe a commercial or legal interaction involving implementation and negotiation of a contract, the claim is found to recite an abstract idea under the grouping “certain methods of organizing human activity.” 
The judicial exception is not integrated into a practical application. In claim 1, the additional elements or combination of elements other than the abstract idea include a an administrator system  a distributed public transaction ledger maintained by a plurality of 
Lastly, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception. As discussed under Step 2A.2, the additional element(s) amount to no more than instructions, at a high level of generality, to implement the abstract idea with a general link to a technological environment or field of use.   Therefore, claim 1 is not patent eligible. Claims 7 and 13 would be analyzed in the same manner as claim 1 and are also ineligible.
Dependent claims 2–17, 19-29 further elaborate on the abstract idea identified in the independent claims by reciting details of the contract forming,  which is part of the commercial or legal interaction. 
wherein the first trade instructions are implemented as a result of a message sent from the administrator system via the blockchain to the second smart contract address.  
wherein the first user information further comprises a first user public address associated with the blockchain of the underlying digital asset, and wherein the first user public address corresponds to a first user private key that is mathematically related to the first user public address, and wherein the second user information further comprises a second user public address associated with the blockchain of the underlying digital asset and 6 4819-0270-1239v.1wherein the second user public address corresponds to a second user private key that is mathematically related to the second user public address.  
wherein the step of receiving a first amount of collateral further comprises sending, by the first user device via the blockchain from the first user public address associated with  to the first smart contract address associated with the  blockchain, a first message comprising a request to transfer the first amount of collateral from the first user public address to the second smart contract address.  
wherein the first user device sends a second message to the first smart contract address including authorization for the security token smart contract to request a transfer of the first amount of collateral and wherein the administrator system sends a third message via the underlying blockchain to the second smart contract address with instructions to send a request from the second smart contract address to the first smart contract address for the first amount of collateral to be transferred from the first user public address to the second smart contract address.  
wherein the step of receiving a second amount of collateral further comprises sending, by the second user device via the  blockchain from the second user public address associated with the underlying blockchain to the first smart contract address associated with the  blockchain, a fourth message comprising a 7 4819-0270-1239v.1request to transfer the second amount of collateral from the second user public address to the second smart contract address.  
wherein the second user device sends a fifth message to the first smart contract address including authorization for the security token smart contract to request a transfer of the second amount of collateral via the blockchain, and the administrator system sends a sixth message via the underlying blockchain to the second smart contract address with instructions to send a request for the second amount of collateral to be transferred from the second user public address to the second smart contract address.  
wherein the recalculating step is performed by the first user device.  
wherein the recalculating step is performed by the administrator system, and further comprises:  8 4819-0270-1239v.1(i) generating, by the administrator system, an alert including the first additional collateral amount; and (ii) sending, by the administrator system, to the first user device, the alert.  
13 4819-0270-1239v.1wherein step 1(a) further comprises: (iii) generating, by the administrator system, graphical user interface information including at least one prompt for the first user to provide the contract proposal; (iv) sending, by the administrator system to the first user device, the graphical user interface information; and (v) receiving, from the first user device in response to the at least one prompt, the contract proposal.  
wherein the first contract information further comprises at least one of the following: (H) derivative type information; (I) early termination rules; (J) a second benchmark; (K) asset identification information; (L) pricing model information; and (M) volatility information.  
wherein the first contract information further comprises: (H) first collateral information in stable value tokens.  
herein the first contract information further comprises: (H) second collateral information in stable value tokens.  
14 4819-0270-1239v.1wherein the first contract information includes first transaction fee information.  
wherein the underlying digital asset is a digital math-based asset.  
wherein the underlying digital asset is Ether.  
wherein the underlying digital asset is Neo.  
wherein the first smart contract instructions of the first stable value smart contract are associated with more than one smart contract address.

These claims merely describe performing calculations and transmitting messages based on the features such as those analyzed in the independent claims, so the same analysis under Step 2A.2 and Step 2B applies, and these dependent claims are therefore ineligible.
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. When the claimed invention is considered as a whole, it is reasonably interpreted as being directed to a marketing or sales activity in the context of a commercial or legal interaction, with little if any recited details about how that interaction is integrated into a practical application or amounts to an inventive concept. 
Given that the claimed invention predominantly recites features that pertain to the abstract idea rather than to improving a computer, a technology, using a particular machine, or other Step 2A.2 or Step 2B factors that weigh towards eligibility, and does not contain any 


Allowable Subject Matter
Claim 1–17, 19-29 are allowable over the prior art record and would be allowed if amended to overcome the section 101 rejection cited above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W/Examiner, Art Unit 3685                                                                                                                                                                                                         
/STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019). 
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.